--------------------------------------------------------------------------------

EXHIBIT 10.2
  
UNIT PURCHASE AGREEMENT


This is a Unit Purchase Agreement (this “Agreement”), dated as of July ___,
2010, by and among Live Current Media Inc., a Nevada corporation (the
“Company”), and certain other persons (each such person, a “Purchaser” and
collectively, the “Purchasers”) listed on Exhibit A attached hereto, as Exhibit
A may be amended from time to time.
Pursuant to this Agreement:
(i)    the Purchasers are purchasing up to 80 Units (as defined below) in the
aggregate amount of up to $400,000 (the “Purchase Price”) at the Closing (as
defined in Section 2 below) and
(ii)    the Purchasers are purchasing Units at a Purchase Price of $5,000 per
Unit.  Each Unit shall consist of (a) 50,000 shares (the “Shares”) of the
Company’s common stock, par value $0.001 per share (“Common Stock”) and (b) a
Warrant  (the “Warrant”) to purchase 50,000 shares of Common Stock having the
rights and in the form set forth on Exhibit B hereto.  The shares of Common
Stock issuable upon exercise of the Warrants shall collectively sometimes be
referred to herein as the “Warrant Shares”.  The Warrants and the Shares
collectively shall sometimes be referred to herein as the “Units.”
Certain capitalized terms used herein are defined in Article 7.
The parties hereby agree as follows:
  
1.    Purchase and Sale of Units.
 
1.1   Authorization of Units.  On or prior to the Closing, the Company shall
have authorized the sale and issuance to the Purchasers of the Shares, and the
issuance of the Warrants.
 
1.2    Sale and Purchase of Units. Subject to the terms and conditions hereof,
at the Closing, the Company hereby agrees to issue and sell to each Purchaser,
and each Purchaser agrees to purchase from the Company, that number of Units as
set forth opposite such Purchaser's name on Exhibit A, as Exhibit A may be
amended from time to time, at a Purchase Price of $5,000 per Unit.
 
1.3   Additional Offering.  The Purchasers agree that the Company shall have the
right to sell up to an additional 70 Units (the “Additional Units”) to other
persons pursuant to agreements with terms and conditions substantially similar
to this Agreement; provided, however, that all such Additional Units are sold on
or before the Final Closing Date (as defined below).


 
1

--------------------------------------------------------------------------------

 

2.    The Closing; Delivery.
 
2.1   The Closing. The purchase and sale of the Units, and the issuance of the
Shares and Warrants, shall be consummated in a closing (the “Closing”), which is
to take place at the Company’s headquarters, 780 Beatty Street, Suite 307,
Vancouver, British Columbia V6B 2M1, upon the satisfaction of all conditions to
Closing set forth in this Agreement; provided, however, that the final closing
shall occur on or before August 31, 2010 (the “Final Closing Date”).  The
“Closing Date” shall be the date that the Purchaser’s funds, representing the
amount due to the Company for the Purchase Price, is transmitted by wire
transfer or otherwise to or for the benefit of the Company.
 
2.2   Deliveries.  At each Closing,
 
2.2.1   The Purchaser shall deliver an executed completed Purchaser Signature
Page.
 
2.2.2   The Purchaser shall deliver payment in full in the amount of the
Purchase Price for each Unit purchased, which payment shall be in the form of a
check or wire transfer to the Company.  Where the Purchase Price is identified
on Exhibit A as a cancellation of indebtedness, payment of the Purchase Price
shall be made by (y) surrendering for cancellation the original instrument
evidencing such indebtedness or otherwise being offered for exchange, or (z)
delivering an affidavit of loss and indemnity in a form reasonably prescribed by
the Company.
 
2.2.3   The Company will cause to be issued to the Purchaser the (i)
certificates representing the Shares issued as part of the Units purchased by
the Purchaser.   Each such Share shall be in definitive form and registered in
the name of the Purchaser, as set forth on the Purchaser Signature Page, against
delivery to the Company by the Purchaser of the items set forth in Sub-Sections
2.2.1 and 2.2.2 above.
 
2.2.4   The Company will issue the Warrants to the Purchaser.  Each such Warrant
shall be in definitive form and registered in the name of the Purchaser, as set
forth on the Purchaser Signature Page, against delivery to the Company by the
Purchaser of the items set forth in Sub-Sections 2.2.1 and 2.2.2 above.
 
2.2.5   The Company shall deliver to each Purchaser (i) an executed completed
Agreement, (ii) the certificates representing the Shares as part of the Units
purchased by the Purchaser and (iii) the Warrant(s).


2.3   Each Closing Identical.  Each Closing shall be upon substantially
identical terms and conditions to those contained herein.  Each Closing may be
effected on or before the Final Closing Date at the Company’s sole election
until all of the Units have been sold.
 
2.4   Use of Proceeds.  The Purchaser understands that immediately subsequent to
the Closing the Company will have use of the funds; there is no minimum purchase
requirement that must be met before the Company may use the funds.  The Company
agrees that the proceeds from the sale of the Units will be used for the payment
of debt, working capital and general corporate purposes.
 
 
2

--------------------------------------------------------------------------------

 
 
3.   Representations and Warranties of the Company.  In order to induce each
Purchaser to enter into this Agreement and to purchase the Units, except as set
forth in the SEC Documents (as defined in Section 3.4) the Company hereby makes
such representations and warranties, as of the date of this Agreement and of the
Closing, to each Purchaser as set forth below.
 
3.1   Incorporation. The Company is a corporation validly existing and in good
standing under the laws of the State of Nevada, and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted or the character of the property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not result in a Material Adverse Effect.  The Company has
all requisite corporate power and authority to carry on its business as now
conducted and to carry out the transactions contemplated hereby.  The Company is
not in violation of any of the provisions of its Articles of Incorporation (or
other charter document) or By-laws.
 
3.2    Capitalization.
 
(a)    The Company is authorized to issue 50,000,000 shares of Common Stock of
which, as of July 12, 2010, 24,442,316 shares were issued and outstanding.  The
Company is committed to issuing an additional 2,500,000 shares of Common Stock
in settlement of a debt and has outstanding options, warrants and rights
convertible into 4,413,098 shares of Common Stock.  The Company has no other
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of capital stock or any
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of any of the Units.
 
(b)    The Company has reserved for the purpose of issuance upon exercise of the
Warrants a number of shares of Common Stock sufficient to cover the exercise of
the Warrants.


3.3   Authorization; Lawful Issuance. All corporate action on the part of the
Company, its officers and directors necessary for the authorization, execution,
delivery and performance of the Transaction Documents and the consummation of
the transactions contemplated herein and therein has been taken.  When executed
and delivered by the Company, the Transaction Documents shall constitute a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such may be limited by
bankruptcy, insolvency, reorganization or other laws affecting creditors’ rights
generally and by general equitable principles.  The Company has all requisite
corporate power and authority to enter into the Transaction Documents and to
carry out and perform its obligations under their respective terms.  The
issuance, sale and delivery hereunder by the Company of the Shares, the issuance
of the Warrants, and the Warrant Shares, pursuant to the terms and subject to
the conditions of this Agreement, have been duly authorized by all requisite
corporate action of the Company.  The Shares and Warrant Shares, when issued,
will be duly and validly issued and outstanding, fully paid and nonassessable,
and not subject to preemptive or any other similar rights of the stockholders of
the Company or others.
 
 
3

--------------------------------------------------------------------------------

 
 
3.4   SEC Documents.  The Company has furnished to the Purchasers (either
directly or by providing to the Purchasers instructions to allow the Purchasers
to view the documents filed by the Company on the Securities and Exchange
Commission’s EDGAR website) true and complete copies of the following reports
filed by the Company (collectively, the “SEC Documents”): (i) the annual report
on Form 10-K for the year ended December 31, 2009; (ii) the quarterly report on
Form 10-Q for the period ended March 31, 2010 and (iii) the Company’s Current
Reports on Form 8-K filed after March 29, 2010 (the “Current Reports”).  As of
their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act, and the rules and
regulations promulgated thereunder, and none of the SEC Documents contain any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Securities and Exchange Commission with respect thereto in
effect at the time of filing.
 
3.5   Consents.  Except for (a) the filing and effectiveness of any registration
statement required to be filed by the Company under the Securities Act pursuant
to the terms of this Agreement and (b) any required state “blue sky” law filings
in connection with the transactions contemplated by this Agreement, all
consents, approvals, orders and authorizations required on the part of the
Company in connection with the execution or delivery of, or the performance of
the obligations under, the Transaction Documents, and the consummation of the
transactions contemplated herein and therein, have been obtained and will be
effective as of the date hereof. The execution and delivery by the Company of
the Transaction Documents, the consummation of the transactions contemplated
herein and therein, and the issuance of the Shares, the Warrants and the Warrant
Shares, do not require the consent or approval of the stockholders of, or any
lender to, the Company.
 
3.6   No Conflict; Compliance With Laws.  Assuming the representations and
warranties of the Purchasers in Section 4 are true and correct:
 
(a)    The execution, delivery and performance by the Company of the Transaction
Documents, and the consummation of the transactions contemplated hereby and
thereby, including the issuance of the Shares, the Warrants and the Warrant
Shares, do not and will not (i) conflict with or violate any provision of the
Articles of Incorporation (or other charter documents) or By-laws of the
Company, (ii) breach, conflict with or result in any violation of or default (or
an event that with notice or lapse of time or both would become a default)
under, or give rise to a right of termination, amendment, acceleration or
cancellation (with or without notice or lapse of time, or both) of any
obligation, contract, commitment, lease, agreement, mortgage, note, bond,
indenture or other instrument or obligation to which the Company is a party or
by which its properties or assets are bound, except in each case to the extent
such breach, conflict, violation, default, termination, amendment, acceleration
or cancellation does not, and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
a violation of any statute, law, rule, regulation, order, ordinance or
restriction applicable to the Company or any of its properties or assets, or any
judgment, writ, injunction or decree of any court, judicial or quasi-judicial
tribunal applicable to the Company any of its properties or assets.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)    Except as otherwise described herein, the Company (i) is not in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company), nor has the Company received written notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties or assets is bound (whether or not such
default or violation has been waived) except in each case as does not, and could
not, reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  The Company has issued $286,440 in convertible
promissory notes to five former stockholders of Entity, Inc.  The convertible
promissory notes were due to be paid on May 22, 2010.  Furthermore, in
accordance with the Agreement and Plan of Merger entered into by the Company,
Entity, Inc. and the stockholders of Entity, Inc. on March 25, 2008, the Company
also owes a total of $40,861.60 (the “Cash Payment”) to four former stockholders
of Entity, Inc.  This amount was part of the consideration to be paid to these
stockholders for their shares of Entity, Inc.  The payment was due on May 22,
2009.  Neither the convertible promissory notes nor the Cash Payment have been
paid.


3.7    Brokers or Finders. The Company has not dealt with any broker or finder
in connection with the transactions contemplated by the Transaction Documents,
and the Company has not incurred, or shall not incur, directly or indirectly,
any liability for any brokerage or finders’ fees or agents’ commissions or any
similar charges in connection with the Transaction Documents, or any transaction
contemplated hereby or thereby.
 
3.8   OTCBB. The Company's Common Stock is currently quoted, on the OTCBB.
 
3.9   Litigation.  Except as otherwise disclosed in the SEC Documents and
herein, there are no pending or, to the Company's knowledge, threatened actions,
suits, claims, proceedings or investigations against or involving the
Company.  The Company has been served with a complaint that was filed on May 14,
2010 in the Circuit Court of Cook County, Illinois County Department, Chancery
Division.  The case is titled “David Jeffs and Richard Jeffs, derivatively on
behalf of Live Current Media, Inc. (plaintiffs) vs. C. Geoffrey Hampson, James
Taylor, Mark Benham and Boris Wertz (defendants) and Live Current Media, Inc.
(nominal defendant)”.  The plaintiffs allege, among other matters, that the
members of the current board of directors breached their fiduciary duties of
loyalty, trust, good faith and due care by failing to properly supervise Mr.
Hampson and that Mr. Hampson breached his fiduciary duties and his employment
agreement by failing to devote the time necessary to manage the Company’s
business and failing to disclose to the members of the former board of directors
his activities relating to other businesses. The plaintiffs have asked the Court
for compensatory damages of no less than $50 million, punitive damages and
attorney’s fees and costs of bringing the action.  On June 29, 2010 the Company
was served with a summons and complaint asking the District Court of the State
of Nevada to issue an injunction ordering the election of directors at a special
meeting of the shareholders.  The action was filed in the Second Judicial
District Court of the State of Nevada in and for the County of Washoe and is
titled “David Jeffs, Susan Jeffs, Carl Jackson and Jodi Sansone, plaintiffs and
stockholders of Live Current Media, Inc. vs. Live Current Media, Inc.,
defendant”.  The Company has scheduled an annual meeting for the purpose of
electing directors on October 12, 2010.
 
 
5

--------------------------------------------------------------------------------

 
 
3.10   No Undisclosed Liabilities; Indebtedness.  Since the date of the latest
filed SEC Document, the Company has incurred no liabilities or obligations,
whether known or unknown, asserted or unasserted, fixed or contingent, accrued
or unaccrued, matured or unmatured, liquidated or unliquidated, or otherwise,
except for liabilities or obligations that, individually or in the aggregate, do
not or would not have a Material Adverse Effect and other than liabilities and
obligations arising in the ordinary course of business.  Except for indebtedness
reflected in the SEC Documents, the Company has no indebtedness outstanding as
of the date hereof.  Except as described in Section 3.6(b) above, the Company is
not in default with respect to any outstanding indebtedness or any instrument
relating thereto.
 
3.11   Title to Assets.  The Company has good and marketable title to all real
and personal property owned by it that is material to the business of the
Company, in each case free and clear of all liens and encumbrances, except
those, if any, reflected in the SEC Documents or incurred in the ordinary course
of business consistent with past practice.  Any real property and facilities
held under lease by the Company are held by it under valid, subsisting and
enforceable leases (subject to laws of general application relating to
bankruptcy, insolvency, reorganization, or other similar laws affecting
creditors' rights generally and other equitable remedies) with which the Company
is in compliance in all material respects.
 
3.12   Intellectual Property.  The Company is the sole and exclusive owner of,
or has the exclusive right to use, all right, title and interest in and to all
material foreign and domestic patents, patent rights, trademarks, service marks,
trade names, brands, copyrights (whether or not registered and, if applicable,
including pending applications for registration) and other proprietary rights or
information, owned or used by the Company (collectively, the “Rights”), and in
and to each material invention, software, trade secret, and technology used by
the Company (the Rights and such other items, the “Intellectual Property”), and,
to the Company's knowledge, the Company owns and has the right to use the same,
free and clear of any claim or conflict with the rights of others (subject to
the provisions of any applicable license agreement). There have been no written
claims made against the Company asserting the invalidity, abuse, misuse, or
unenforceability of any of the Intellectual Property, and, to the Company's
knowledge, there are no reasonable grounds for any such claims.
 
3.13   Subsidiaries; Joint Ventures.  Except for the subsidiaries described in
the SEC Documents, the Company has no subsidiaries and (i) does not otherwise
own or control, directly or indirectly, any other Person and (ii) does not hold
equity interests, directly or indirectly, in any other Person.  Except as
described in the SEC Documents, the Company is not a participant in any joint
venture, partnership, or similar arrangement material to its business.
 
 
6

--------------------------------------------------------------------------------

 
 
3.14   Private Placement; Communications with Purchasers.  Neither the Company
nor any person acting on the Company's behalf has sold or offered to sell or
solicited any offer to buy the Shares, the Warrants or the Warrant Shares by
means of any form of general solicitation or advertising.  Neither the Company
nor any of its Affiliates nor any person acting on the Company’s behalf has,
directly or indirectly, at any time within the past six months, made any offer
or sale of any security or solicitation of any offer to buy any security under
circumstances that would (i) eliminate the availability of the exemption from
registration under Regulation D under the Securities Act in connection with the
sale or issuance of the Shares, the Warrants or the Warrant Shares as
contemplated hereby or (ii) cause the offering or issuance of the Shares, the
Warrants or the Warrant Shares pursuant to the Transaction Documents to be
integrated with prior offerings by the Company for purposes of any applicable
law, regulation or stockholder approval provisions.  No consent, license,
permit, waiver, approval or authorization of, or designation, declaration,
registration or filing with, the Securities and Exchange Commssion or any state
securities regulatory authority is required in connection with the offer, sale,
issuance or delivery of the Shares, the Warrants or the Warrant Shares other
than the possible filing of Form D with the Securities and Exchange Commission
and the appropriate “blue sky” filings with the states in which the Purchasers
reside.
 
3.15   Disclosure.  Neither the Company nor, to the Company's knowledge, any
other Person acting on its behalf and at the direction of the Company, has
provided to any Purchaser or its agents or counsel any information that in the
Company’s reasonable judgment, at the time such information was furnished,
constitutes material, non-public information, except such information as may
have been disclosed to certain members of the board of directors, who are
affiliated with certain Purchasers, in their capacity as directors of the
Company.  The Company understands and confirms that each Purchaser will rely on
the representations and covenants contained herein in effecting the transactions
contemplated by the Transaction Documents.  All disclosure provided to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby furnished by or on behalf of the Company, taken as a whole is true and
correct and does not contain any untrue statement of material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not
misleading.  No event or circumstance has occurred or information exists with
respect to the Company or its business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.


4.   Representations and Warranties of the Purchasers.  Each Purchaser hereby
severally and not jointly, represents and warrants to the Company, as to itself
only, as follows:
 
4.1   Accreditation and Sophistication.  The Purchaser is an “accredited
investor” as defined in Rule 50 1(a) promulgated under the Securities Act and
has such knowledge and experience in financial and business matters that the
Purchaser is capable of evaluating the merits and risks of the transactions
contemplated under the Transaction Documents. The representations made by the
Purchaser on the Purchaser Signature Page are true and correct.
 
 
7

--------------------------------------------------------------------------------

 
 
4.2   Foreign Investors.  If the Purchaser is not a United States Person (as
defined by Section 770 1(a)(30) of the Code), such Purchaser hereby represents
that the Purchaser has satisfied himself or itself as to the full observance of
the laws of his, her or its jurisdiction in connection with any invitation to
subscribe for the Units or any use of the Transaction Documents, including (i)
the legal requirements within his, her or its jurisdiction for the purchase of
the Securities, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained,
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or transfer of the Securities.  Such
Purchaser’s subscription and payment for and continued beneficial ownership of
the Securities will not violate any applicable securities or other laws of the
Purchaser’s jurisdiction.
 
4.3   Organization, Good Standing and Power.  The Purchaser, if not an
individual, is validly existing and in good standing under the laws of the state
in which it is organized or formed and it has the requisite power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted.  The Purchaser has the requisite power and authority to enter
into and perform the Transaction Documents and to purchase the Units in
accordance with the terms thereof.  The execution, delivery and performance of
the Transaction Documents by the Purchaser and the consummation by it of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary action, and no further consent or authorization of
the Purchaser is required.  This Agreement has been duly executed and delivered
by the Purchaser and constitutes, or shall constitute when duly executed and
delivered by all parties thereto, a legal, valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general
application.  The Purchaser represents that it has not been organized,
reorganized or otherwise formed for the purpose of investing in the Company.
 
4.4   Ability to Bear Risk.  The Purchaser’s financial condition is such that
he, she or it is able to bear all economic risks of investment in the
Securities, including a complete loss of the investment therein.  The Purchaser
has sufficient knowledge and experience in finance and business that he, she or
it is capable of evaluating the risks and merits of his, her or its investment
in the Company.
 
4.5   Investment Intent.  This Agreement is made with the Purchasers in reliance
upon each Purchaser’s representation to the Company, which by such Purchaser’s
execution of this Agreement, such Purchaser hereby confirms that he, she or it
is acquiring the Units, the Shares, and the Warrant and the Warrant Shares into
which such Warrant may be exercised (collectively, the “Securities”), solely for
his, her or its own account and not as a nominee or agent, for investment
purposes, with no present intention of, and not for the purpose of, distributing
or reselling any of the Securities, or any interest therein in violation of
applicable securities laws.
 
8

--------------------------------------------------------------------------------

 
 
4.6   Disclosure of Company Information. The Purchaser has received and read all
information he, she or it has deemed necessary or appropriate for purposes of
considering his, her or its investment hereunder including, without limitation,
the SEC Documents, and has had the opportunity to discuss the Company’s business
with the directors, officers and management of the Company.  The Purchaser has
also had the opportunity to ask questions and receive answers from the Company
regarding the terms and conditions of this investment.  The Purchaser represents
that his, her or its decision to purchase the Units hereunder is in reliance
solely upon his, her or its own judgment together with the advice of those
advisors retained by such Purchaser, if any, and has been made without any
reliance on any recommendation or endorsement of the Company or any third party
with respect thereto.
 
4.7   Restricted Securities.
 
4.7.1   The Purchaser has been advised that neither the Units, the Shares, the
Warrants, nor the Warrant Shares have been registered under the Securities Act
or any other applicable securities laws and that Securities are being offered
and sold pursuant to Section 4(2) of the Securities Act and Rule 506 of
Regulation D thereunder, and that the Company’s reliance upon Section 4(2) and
Rule 506 of Regulation D is predicated in part on the Purchaser representations
as contained herein.  The Purchaser acknowledges that the Securities will be
issued as “restricted securities” as defined by Rule 144 promulgated pursuant to
the Securities Act.  None of the Securities may be resold in the absence of an
effective registration thereof under the Securities Act and applicable state
securities laws unless, in the opinion of the Company’s counsel, an applicable
exemption from registration is available.
 
4.7.2   The Purchaser represents that the Purchaser is acquiring the Securities
for the Purchaser’s own account, and not as nominee or agent, for investment
purposes only and not with a view to, or for sale in connection with, a
distribution, as that term is used in Section 2(11) of the Securities Act, in a
manner which would require registration under the Securities Act or any state
securities laws.
 
4.7.3   The Purchaser understands and acknowledges that the Securities, when
issued, will bear the following legend:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION OR AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.


4.7.4   The Purchaser acknowledges that an investment in the Securities is not
liquid and is transferable only under limited conditions.  The Purchaser
acknowledges that such securities must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  The Purchaser is aware of the provisions of Rule 144
promulgated under the Securities Act, which permits limited resale of restricted
securities subject to the satisfaction of certain conditions and that such Rule
is not now available and, in the future, may not become available for resale of
any of the Securities.
 
 
9

--------------------------------------------------------------------------------

 
 
4.8   No General Solicitation.  Neither the Purchaser nor, if the Purchaser is
an entity, any of its officers, directors, employees, agents, stockholders or
partners has either directly or indirectly, including through a broker or finder
(a) engaged in any general solicitation, or (b) published any advertisement in
connection with the offer and sale of the Securities.
 
4.9   Exculpation Among Purchasers.  Each Purchaser acknowledges that he, she or
it is not relying upon any Person, firm or corporation, other than the Company
and its officers and directors, in making his, her or its investment or decision
to invest in the Securities.  Such Purchaser agrees that no Purchaser nor the
respective controlling Persons, officers, directors, partners, agents, or
employees of any Purchaser that is an entity shall be liable to any other
Purchaser for any action heretofore or hereafter taken or omitted to be taken by
any of them in connection with the purchase of the Units.
 
4.10   Residence.  If the Purchaser is an individual, then the Purchaser resides
in the state or province identified in the address the Purchaser set forth on
the Purchaser Signature Page; if the Purchaser is a partnership, corporation,
limited liability company or other entity, then the office or offices of the
Purchaser in which its principal place of business is located is at the address
or addresses of the Purchaser set forth on the Purchaser Signature Page.
 
4.11   Pre-existing Relationship.  The Purchaser has a preexisting personal or
business relationship with the Company, one or more of its officers, directors
or controlling persons, or one of the selling agents of the Company, if any.
 
4.12   Purchases by Group.  Each Purchaser represents, warrants and covenants
that he, she or it is not acquiring the Units as part of a group within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.
 
4.13   No Governmental Review.  Each Purchaser understands that no federal or
state agency or any other governmental or state agency has passed on or made
recommendations or endorsement of the Securities or the suitability of the
investment in the Securities, nor have such authorities passed upon or endorsed
the merits of the offering of the Securities.
 
4.14   Correctness of Representations.  Each Purchaser represents that the
foregoing representations and warranties are true and correct as of the date
hereof and, unless a Purchaser otherwise notifies the Company prior to each
Closing Date, shall be true and correct as of each Closing Date.
 
4.15   Survival.  The foregoing representations and warranties shall survive the
Closing Date until two years after the Closing Date.
 
5.    Conditions to Closing.
  
5.1   Conditions Precedent to the Closing.  The obligations of the Purchasers to
the Company under this Agreement are subject to the fulfillment, on or before
the Closing, of each of the following conditions, unless otherwise waived:
 
10

--------------------------------------------------------------------------------

 
 
(a)    The representations and warranties of the Company, as contained in
Section 3 hereof, shall be true and correct in all material respects on and as
of the Closing.
 
(b)    The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it, on or before the Closing, and shall have
obtained all approvals, consents and qualifications necessary to complete the
purchase and sale described herein.  All actions necessary for the purpose of
authorizing the Company to consummate all of the transactions contemplated
hereby, as applicable to the Company, shall have been taken, including, without
limitation, the issuance of the Units, the issuance of the Shares and issuance
of the Warrant Shares upon exercise of the Warrants.
 
(c)    All authorizations, approvals or permits, if any, of any governmental
authority or regulatory body of the United States or of any state that are
required in connection with the lawful issuance and sale of the Units pursuant
to this Agreement shall be obtained and effective as of the Closing.
 
(d)    All corporate and other proceedings in connection with the transactions
contemplated at the Closing and all documents incident thereto shall be
reasonably satisfactory in form and substance to the Purchasers, and the
Purchasers (or their counsel) shall have received all such counterpart original
or other copies of such documents as reasonably requested.


5.2   Conditions of the Company’s Obligations at the Closing.  The obligations
of the Company to each Purchaser under this Agreement are subject to the
fulfillment, on or before the Closing in which such Purchaser is participating,
of each of the following conditions, unless otherwise waived:
 
(a)    The representations and warranties of each Purchaser contained in Section
4 shall be true and correct in all material respects on and as of the Closing.
 
(b)    All covenants, agreements and conditions contained in this Agreement to
be performed by the Purchasers on or prior to the Closing, including payment of
the Purchase Price, shall have been performed or complied with in all material
respects.
 
(c)    All authorizations, approvals or permits, if any, of any governmental
authority or regulatory body of the United States or of any state that are
required in connection with the lawful issuance and sale of the Securities
pursuant to this Agreement shall be obtained and effective as of the Closing.
6.    Certain Covenants and Agreements.
  
6.1   Transfer of Securities. Each Purchaser agrees severally (as to himself,
herself or itself only) and not jointly that he, she or it shall not sell,
assign, pledge, transfer or otherwise dispose of or encumber any of the Shares,
the Warrants or the Warrant Shares, except (i) pursuant to an effective
registration statement under the Securities Act, or (ii) pursuant to an
available exemption from registration under the Securities Act (including sales
permitted pursuant to Rule 144) and applicable state securities laws and, if
requested by the Company, upon delivery by such Purchaser of either an opinion
of counsel of such Purchaser reasonably satisfactory to the Company to the
effect that the proposed transfer is exempt from or does not require
registration under the Securities Act and applicable state securities laws or a
representation letter of such Purchaser reasonably satisfactory to the Company
setting forth a factual basis for concluding that such proposed transfer is
exempt from or does not require registration under the Securities Act and
applicable state securities laws.  Any transfer or purported transfer of the
shares of Common Stock in violation of this Section 6.1 shall be void.  The
Company shall not register any transfer of the shares of Common Stock in
violation of this Section 6.1.  The Company may, and may instruct any transfer
agent for the Company, to place such stop transfer orders as may be required on
the transfer books of the Company in order to ensure compliance with the
provisions of this Section 6.1.
 
11

--------------------------------------------------------------------------------

 
 
6.2   Registration of Common Stock.  The Company hereby agrees, at its expense
and within six months of the Final Closing Date, to use commercially reasonable
efforts to file with the Securities and Exchange Commission a registration
statement for the purpose of registering for sale to the public the Shares and
the Warrant Shares.
 
6.3   Required Approvals.  As promptly as practicable after the date of this
Agreement, the Company shall make, or cause to be made, all filings with any
governmental or administrative agency or any other Person necessary to
consummate the transactions contemplated hereby.
 
6.4   Form 8-K.  The Company shall file a Current Report on Form 8-K describing
the transactions consummated under this Agreement not later than the fourth
business day after each Closing Date.
 
7.    Definitions.  Terms not otherwise defined in this Agreement are defined
below.
 
(a)    “Affiliate” means any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, a Person, as such terms are used and construed under Rule 144 (as defined
below) and in all cases including, without limitation, any Person that serves as
a general partner and/or investment adviser or in a similar capacity of a
Person.
 
(b)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
all of the rules and regulations promulgated thereunder.
 
(c)    “Majority Holders” means the holders of at least the majority of the
Shares issued hereunder still outstanding.
 
(d)    “Material Adverse Effect” means any event, occurrence or development that
has had, or that could reasonably be expected to have, individually or in the
aggregate with other events, occurrences or developments, a material adverse
effect on the assets, liabilities (contingent or otherwise), business, affairs,
operations, prospects or condition (financial or otherwise) of the Company.
 
12

--------------------------------------------------------------------------------

 
(e)    “OTCBB” means Over-the-Counter Bulletin Board.
 
(f)    “Person” (whether or not capitalized) means an individual, entity,
partnership, limited liability company, corporation, association, trust, joint
venture, unincorporated organization, and any government, governmental
department or agency or political subdivision thereof.
 
(g)    “Rule 144” means Rule 144 promulgated under the Securities Act and any
successor or substitute rule, law or provision.
 
(h)    “Securities Act” means the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.
 
(i)    “Transaction Documents” means, collectively, this Agreement and the
Warrants.
 
(j)    “Warrant Shares” means the shares of Common Stock issued or issuable upon
the exercise of the Warrants.
 
8.    Miscellaneous Provisions.
 
8.1    Amendments, Consents, Waivers, Etc.
 
(a)    This Agreement or any provision hereof may be amended or terminated by
the agreement of the Company and the Majority Holders, and the observance of any
provision of this Agreement that is for the benefit of the Purchasers may be
waived (either generally or in a particular instance, and either retroactively
or prospectively), and any consent, approval, or other action to be given or
taken by the Purchaser pursuant to this Agreement may be given or taken by the
written consent of the Majority Holders; provided that (i) any Person may in
writing waive, as to himself, herself or itself only, the benefits of any
provision of this Agreement; (ii) unanimous consent of all of the Purchasers
shall be required to (1) waive any closing condition to this Agreement; (2)
amend this Agreement, and (3) amend this Section 8.1(a)(ii) and (iii).  The
Warrants may not be amended without the consent of the majority of the holders
of the Warrants then issued hereunder.
 
(b)    No course of dealing between the Company and any Purchaser will operate
as a waiver of the Company’s or any Purchaser’s rights under this Agreement.  No
waiver of any breach or default hereunder will be valid unless in a writing
signed by the waiving party.  No failure or other delay by any Person in
exercising any right, power, or privilege hereunder will be or operate as a
waiver thereof, nor will any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power, or
privilege.
 
 
13

--------------------------------------------------------------------------------

 
 
8.2   Notices.  All notices, requests, payments, instructions or other documents
to be given hereunder will be in writing or by written telecommunication, and
will be deemed to have been duly given if (i) delivered personally (effective
upon delivery), (ii) mailed by certified mail, return receipt requested, postage
prepaid (effective five business days after dispatch), (iii) sent by a
reputable, established courier service that provides evidence of delivery and
guarantees next business day delivery (effective the next business day), or (iv)
sent by facsimile followed by confirmation, addressed as follows (or to such
other address as the recipient party may have furnished to the sending party for
the purpose pursuant to this Section 8.2):
 
(a)    If to the Company:


Live Current Media Inc.
780 Beatty Street, Suite 307
Vancouver, British Columbia V6B 2M1
Telephone:  (604) 453-4870
Fax:  (604) 453-4871
Attention: Chief Executive Officer


(b)    If to any Purchaser, to the address of such Purchaser as set forth on the
written records of the Company.


8.3   Counterparts.  This Agreement may be executed by the parties in separate
counterparts, each of which when so executed and delivered will be an original,
but all of which together will constitute one and the same agreement.  In
pleading or proving this Agreement, it will not be necessary to produce or
account for more than one such counterpart.  Each party hereto will receive by
delivery or facsimile transmission a duplicate original of this Agreement
executed by each party, and each party agrees that the delivery of this
Agreement by facsimile transmission will be deemed to be an original of this
Agreement so transmitted.
 
8.4   Captions.  The captions of Sections or Sub-Sections of this Agreement are
for reference only and will not affect the interpretation or construction of
this Agreement.
 
8.5   Binding Effect and Benefits.  This Agreement will bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.  Except as otherwise provided in this Agreement, the provisions of this
Agreement that are for the Purchaser’s benefit will inure to the benefit of all
permitted transferees of the Securities, and the applicable provisions of this
Agreement that bind the Purchaser will bind all transferees of the
Securities.  Nothing in this Agreement is intended to or will confer any rights
or remedies on any Person other than the parties hereto, permitted transferees
of the Securities, and their respective successors and permitted assigns.
 
8.6   Construction.  The language used in this Agreement is the language chosen
by the parties to express their mutual intent, and no rule of strict
construction will be applied against any party.
 
8.7   Further Assurances.  From time to time on and after the date hereof, the
parties hereto will promptly execute and deliver all such further instruments
and assurances, and will promptly take all such further actions, as any of the
other parties hereto may reasonably request in order to more effectively effect
or confirm the transactions contemplated by the Transaction Documents and to
carry out the purposes hereof and thereof.
 
14

--------------------------------------------------------------------------------

 
8.8   Severability.  No invalidity or unenforceability of any section of this
Agreement or any portion thereof will affect the validity or enforceability of
any other section or the remainder of such section.
 
8.9   Entire Agreement.  This Agreement and the Transaction Documents together
with any annexes and exhibits hereto and thereto contain the entire
understanding and agreement among the parties, or between or among any of them,
and supersede any prior or contemporaneous understandings or agreements between
or among any of them, with respect to the subject matter hereof, including any
term sheet or letter of intent relating to the transactions contemplated hereby
and thereby.  No representations or warranties by the Company are made, or shall
be deemed to have been made, at any time or in any manner, whether written or
oral, other than such representations and warranties as expressly set forth in
this Agreement.
 
8.10   Governing Law.  This Agreement shall be governed by the laws of the state
of Nevada, without reference to its choice of law rules.  The courts of Nevada
will have exclusive jurisdiction over this Agreement, including its enforcement
and any dispute regarding its interpretation and application, and the parties
hereby irrevocably submit to the jurisdiction of those courts for those
purposes.
 
8.11   Waiver of Certain Damages.  Each party to this Agreement, to the fullest
extent permitted by law, irrevocably waives any rights that they may have to
incidental, consequential or special (including punitive or multiple) damages or
any equitable equivalent thereof or substitute therefor based upon, or arising
out of, this Agreement or any course of conduct, course of dealing, statements
or actions of any of them relating thereto.


Executed and delivered as of the date first above written.
  

COMPANY: LIVE CURRENT MEDIA INC.          
 
By:
/s/ C. Geoffrey Hampson       C. Geoffrey Hampson       Chief Executive Officer
         

  
 
15

--------------------------------------------------------------------------------

 
 
PURCHASER SIGNATURE PAGE


The undersigned Purchaser has read the Unit Purchase Agreement dated as of
____________________, 2010 and acknowledges that execution of this Purchaser
Signature Page shall constitute the undersigned’s execution of such agreement.


I hereby subscribe for an aggregate of ____________ Units at $5,000 per Unit and
hereby deliver good funds with respect to this subscription for the Units.


I am a resident of the State of
______________________________________________________________.




Please print above the exact name(s) in which the Units are to be held


My address is:  ________________________________________________________________
________________________________________________________________

 
I acknowledge that the offering of the Units is subject to the Federal
securities laws of the United States and state securities laws of those states
in which the Units are offered, and that, pursuant to the U.S. Federal
securities laws and state securities laws, the Units may be purchased by persons
who come within the definition of an “Accredited Investor” as that term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act
(“Regulation D”).
 
By initialing one of the categories below, I represent and warrant that I come
within the category so initialed and have truthfully set forth the factual basis
or reason I come within that category.  All information in response to this
paragraph will be kept strictly confidential.  I agree to furnish any additional
information that the Company deems necessary in order to verify the answers set
forth below.


NOTE:  You must either initial that at least ONE category.
 
Individual Purchaser:
(A Subscriber who is an individual may initial either Category I, II, or III)
 
Category I
_____I am a director or executive officer of the Company.

 
Category II
_____I am an individual (not a partnership, corporation, etc.) whose individual
net worth, or joint net worth with my spouse, presently exceeds $1,000,000.



Explanation.  In calculation of net worth, you may include equity in personal
property and real estate, including your principal residence, cash, short term
investments, stocks and securities.  Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.


 
16

--------------------------------------------------------------------------------

 
  
Category III
_____I am an individual (not a partnership, corporation, etc.) who had an
individual income in excess of $200,000 in 2008 and 2009, or joint income with
my spouse in excess of $300,000 in 2008 and 2009, and I have a reasonable
expectation of reaching the same income level in 2010.



Entity Purchasers:


(A Purchaser which is a corporation, limited liability company, partnership,
trust, or other entity may initial either Category IV, V, VI, VII or VIII)
 
Category IV
_____The Purchaser is an entity in which all of the equity owners are
“Accredited Investors” as defined in Rule 501(a) of Regulation D.  If relying
upon this category alone, each equity owner must complete a separate copy of
this Agreement.

  


--------------------------------------------------------------------------------

(describe entity)
 
Category V
_____The Purchaser is a trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the Shares offered, whose purchase
is directed by a “Sophisticated Person” as described in Rule 506(b)(2)(ii) of
Regulation D.



Category VI
_____The Purchaser is an organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Units, with
total assets in excess of $5,000,000.

   


--------------------------------------------------------------------------------

(describe entity)


Category VII
_____The Purchaser is a private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.




--------------------------------------------------------------------------------

(describe entity)


Executed this _____ day of ____________, 2010 at ____________________,
________________.


 
17

--------------------------------------------------------------------------------

 
 
SIGNATURES


INDIVIDUAL


____________________________
Signature (Individual)
____________________________
(Print Name)
____________________________
Signature (Individual)
____________________________
(Print Name)
  
Residence Address:
____________________________
 
____________________________
 
Mailing Address:
____________________________
 
____________________________


Tax Identification No.: ___________


Telephone No.: ________________


Facsimile No.: _________________


E-Mail Address:
____________________________


 
18

--------------------------------------------------------------------------------

 


CORPORATION, PARTNERSHIP, TRUST ENTITY OR OTHER


If Units are being subscribed for by an entity, the Certificate of Signatory
must also be completed.


 
____________________________
Name of Entity (please print)
 
 
By:_________________________
     (Signature of authorized person)
 
 
____________________________
(Print name of authorized person)
 
 
____________________________
(Print title of authorized person)




____________________________
Type of entity (corporation, partnership, etc.)


Address to which correspondenc should be directed:
____________________________
 
____________________________
 
____________________________
 
Tax Identification No.: ___________


Telephone No.: ________________


Facsimile No.: _________________

                                                                    
 
19

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SIGNATORY


To be completed if Units are being subscribed for by an entity.




I,__________________________________, am the ___________________________ of
____________________________________________________________(the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Unit Purchase Agreement and to purchase and hold the
Units.  The Unit Purchase Agreement has been duly and validly executed on behalf
of the Entity and constitutes a legal and binding obligation of the Entity.


IN WITNESS WHEREOF, I have hereto set my hand this ______ day of ____________,
2010.
 
 
  

 
____________________________
(Signature)

 
20

--------------------------------------------------------------------------------

 
 
SCHEDULE OF PURCHASERS
 
TO UNIT PURCHASE AGREEMENT
Purchasers of Units


Purchaser
 
Number of Units
 
Number of Shares
Number of
Warrant Shares
Debt to be Surrendered
or Exchanges
Total Purchase
Price ($)
                                                                               
                                                                               
                                                                               
                                               

 
 
21

--------------------------------------------------------------------------------